DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 01/26/2021 for application number 17/158,071. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-28 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Macxis et al. (US 2020/0272681 A1).

Regarding claims 1 and 15, Macxis teaches a method comprising: 
receiving, at a server, a request to generate a page with content [Figs. 8, 11, (804, 1110), Paras. 56, 80, server receives request for web page]; 
determining, at the server, an output type for the page based on the received request [Figs. 8, 11, (805-808, 1115-1130), Paras. 57-60, 80-81, determines content for output based on request]; 
retrieving, at the server, object data for the content of the page [Figs. 8, 11, (810, 1140), Paras. 62, 81, receive source data for objects]; 
determining, at the server, the content for the page [Figs. 8, 11, (812-814, 1145), Paras. 65-67, 81, identify elements to be updated]; 
serializing, at the server, content data for the determined output type based on the retrieved object data [Figs. 8, 11, (815, 1150), Paras. 68-69, 81, render the updated elements]; and 
generating, at the server, the page to be transmitted for output based on the serialized content data [Figs. 8, 11, (816-817, 1155-1160), Paras. 70, 81, generate a page for display to be transmitted to client device].

Regarding claims 2 and 16, Macxis teaches all of the limitations of claim 1 as described above. Macxis further teaches wherein the determining the content for the page comprises: determining whether the output type is a first type, and serializing first content data for the determined first type of output type based on the retrieved object data [Figs. 8, 11, (807, 1120), Paras. 59, 80, determine elements to be updated (i.e. binding directives or unbound)]; and determining whether the output type is a second type, and serializing second content data for the determined second type of output type based on the retrieved object data [Figs. 8, 11, (807, 1120), Paras. 59, 80, determine elements to be updated (i.e. binding directives or unbound)].

Regarding claims 3 and 17, Macxis teaches all of the limitations of claim 2 as described above. Macxis further teaches wherein the generating the page to be transmitted comprises: generating the page to be transmitted for output based on the serialized first content data for the determined first type or the serialized second content data for the determined second type [Figs. 8, 11, (816-817, 1155-1160), Paras. 70, 81, generate a page for display to be transmitted to client device].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Macxis et al. (US 2020/0272681 A1) in view of Shotton et al. (US 2002/0026462 A1).

Regarding claims 7 and 21, Macxis teaches all of the limitations of claim 1 as described above. But, Macxis does not explicitly teach wherein the retrieving the object data comprises: retrieving the object data from a data cache communicatively coupled to the server, wherein the object data is canonical object data.
However, Shotton teaches wherein the retrieving the object data comprises: retrieving the object data from a data cache communicatively coupled to the server, wherein the object data is canonical object data [Paras. 71-73, storing the data in an object database (i.e. cache) in canonical form].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the content display system of Macxis and incorporate the storage of content of Shotton to allow the system to provide content data in a format and location acceptable by the system.
A person having ordinary skill in the art would have been motivated to modify and include the storage of content to allow the user to retrieve content for pages in a single location and in a format acceptable by any system, creating an efficient and user friendly system.

Regarding claims 8 and 22, Macxis as modified by Shotton teaches all of the limitations of claim 7 as described above. Shotton further teaches transforming, at the server, raw object information into a canonical format based on raw data stored in a storage device communicatively coupled to the server when the object data is not defined [Paras. 71-73, transforming all data (i.e. defined/undefine) into canonical form].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the content display system of Macxis and incorporate the storage of content of Shotton to allow the system to provide content data in a format and location acceptable by the system.
A person having ordinary skill in the art would have been motivated to modify and include the storage of content to allow the user to retrieve content for pages in a single location and in a format acceptable by any system, creating an efficient and user friendly system.

Regarding claims 9 and 23, Macxis as modified by Shotton teaches all of the limitations of claim 8 as described above. Shotton further teaches storing the transformed canonical object data in the storage device [Paras. 71-73, transforming all data (i.e. defined/undefine) into canonical form].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the content display system of Macxis and incorporate the storage of content of Shotton to allow the system to provide content data in a format and location acceptable by the system.
A person having ordinary skill in the art would have been motivated to modify and include the storage of content to allow the user to retrieve content for pages in a single location and in a format acceptable by any system, creating an efficient and user friendly system.

Regarding claims 10 and 24, Macxis as modified by Shotton teaches all of the limitations of claim 9 as described above. Macxis further teaches retrieving, at the server, executable script from an object descriptor [Fig. 8B, (807), Paras. 41, 59, using a script (i.e. JavaScript) for each content object within a content page].

Regarding claims 11 and 25, Macxis as modified by Shotton teaches all of the limitations of claim 10 as described above. Macxis further teaches determining, at the server, whether the executable script is defined [Fig. 8B, (807), Paras. 41, 59, using a script (i.e. JavaScript) for each content object within a content page, where the script is available (i.e. defined)].

Regarding claims 12 and 26, Macxis as modified by Shotton teaches all of the limitations of claim 11 as described above. Macxis further teaches generating, at the server, custom data using the executable script when the executable script is defined [Fig. 11, (1120), Paras. 28, 41-43, 80, determining the data to update (i.e. customize)]; and injecting, at the server, the generated custom data into the object data [Fig. 11, (115-1160), Para. 81, including for display the rendered elements (i.e. customized data)].

Regarding claims 13 and 27, Macxis as modified by Shotton teaches all of the limitations of claim 11 as described above. Macxis further teaches determining, at the server, whether an object of the object data has visible subcomponents [Fig. 11, (1120-1130), Paras. 80-81, determining and aggregating elements and element subsets].

Regarding claims 14 and 28, Macxis as modified by Shotton teaches all of the limitations of claim 13 as described above. Macxis further teaches for each subcomponent in the object, retrieving the subdata for the subcomponents and adding the subdata to a subdataset [Fig. 11, (1120), Paras. 28, 41-43, 80, determining the data to update (i.e. customize)]; and injecting, at the server, the subdataset into the object data [Fig. 11, (115-1160), Para. 81, including for display the rendered elements (i.e. customized data)].

Allowable Subject Matter
Claims 4-6 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, specifically Macxis et al. (US 2020/0272681 A1) and Shotton et al. (US 2002/0026462 A1), do not expressly teach or render obvious the invention as recited in claims 4-6 and 18-20.
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of dependent claims 4-6 and 18-20, in combination with the other elements recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179